DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-20, in the reply filed on 1/5/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 5 is objected to because of the following informalities:  “a declogging valve associated with the declogging outlet, an air input valve” should be “a declogging valve associated with the declogging outlet and an air input valve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101824855A by Fei et al.
As to claim 1, Fei discloses a cleaning vehicle comprising: a chassis 1 (fig. 1); a grey water reservoir 8 mounted to the chassis and having a pre-filter 15; an aspiration conduit (at 9, small arrow in fig. 2) leading into the grey water reservoir 8 upstream from the pre-filter 15 and a vacuum pump 4, 18 adapted to create a vacuum inside the grey water reservoir; a filtration subsystem having a vortex separation subsystem 19 connected downstream from the pre-filter and a fabric filter 16 (fig. 2, having fabric bag 53, fig. 6) connected downstream from the vortex separation subsystem; a filtrate reservoir (conduit between filter 16 and pump 3 which can contain and hold fluid, fig. 2) mounted to the chassis; a high pressure hose (between high pressure pump 3 and nozzle 5) having an end connected downstream from the filtrate reservoir and another end having a high pressure spray nozzle 5; a filtrate path extending from the grey water reservoir 8 to the high pressure spray nozzle 5 via the pre-filter 15, the filtration subsystem 19, 16 and the high pressure hose (fig. 2); and at least one pump 3, 18 adapted to entrain a flow of fluid along the filtrate path such that the high pressure spray nozzle projects a high pressure jet of filtrate, wherein the pre-filter 15 includes at least one baffle conduit (portion of tank 8 which filter 15 is connected, and remaining portion of tank to the right of 15) made integral to the grey water reservoir 8 and having an inlet (upstream side of 15) connected to the grey water reservoir 8 and an outlet 
As to claim 9, Fei discloses that the at least one pump 3, 18 includes a single pump connected along the filtrate path (fig. 2).
As to claim 10, Fei discloses that the at least one pump includes a transfer pump 18 connected downstream from the pre-filter and upstream from the vortex separation subsystem and a high pressure pump 3 connected downstream from the filtrate reservoir (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN101824855A by Fei et al. in view of U.S. Patent Application Publication 20050274094 by DeMarco.
As to claim 3, Fei teaches that the vortex separation subsystem includes a housing 43 (fig. 5) having a cylindrical cavity therein defining an axis, a tangentially-oriented inlet 41 receiving grey water leading into the cylindrical cavity into a vortex direction, and a filtrate outlet 45 extending out from the cylindrical cavity; and a filter 
Fei does not teach that the plurality of conduits are at least partially tangentially oblique in a direction contrary to the vortex direction.  However, one of ordinary skill in the art would have recognized as obvious to modify Fei to have at least partially tangentially oblique conduits.  DeMarco teaches a vortex cyclone separator with tangentially oblique conduits (angular perforations 268, para. 72, figs. 7 and 8).  DeMarco teaches that having angular perforations, such as tangentially oblique, provide more thorough kinetic separation of particles and decreased turbulence (para. 74).  One of ordinary skill in the art would have been motivated to have tangentially oblique conduits in the vortex separation system of Fei in order to realize these known benefits taught by DeMarco.  Therefore, the claimed invention would have been obvious at the time it was filed.
 As to claim 4, Fei teaches that the fabric filter 16 comprises a housing 52 (fig. 6) having a cavity defined therein, the cavity being divided into a grey water portion connected to the vortex separation subsystem and a filtrate portion leading downstream along the filtrate path (fig. 2), wherein the fabric filter is provided in the form of a bag filter 53 (fig. 6) mounted to the housing and separating the grey water portion of the cavity from the filtrate portion of the cavity.
Fei does not teach that its bag filter 53 is a plurality of bag filters.  However, one of ordinary skill in the art would have recognized as obvious to have a plurality of bag .

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101824855A by Fei et al. in view of U.S. Patent Application Publication 20050274094 by DeMarco as applied to claim4 above, and further in view of U.S. Patent Application Publication 20150283484 by Vachon et al.
As to claim 5, Fei teaches a filtrate outlet 54 leading out of the filtrate portion of the cavity (fig. 6), but does not teach a declogging outlet with a declogging valve and an air input valve connected to the filtrate outlet.  However, one of ordinary skill in the art would have recognized as obvious to have a declogging outlet with a valve and an air input valve.  Vachon teaches a filtration system (fig. 1) comprising a filter 11 having a housing 12, the housing divided into a grey water portion (in 13) and a filtrate portion (in 17), a declogging outlet 16 connected to a grey water reservoir 80 (fig. 3), the declogging outlet comprising a declogging valve 29.  Vachon teaches that having a declogging outlet serves the purpose of evacuating particulate solid matter (para. 13) and that a declogging valve allows for a greater flow rate (para. 22).  Vachon further 
As to claim 6, Vachon teaches that its declogging outlet 16 (fig. 1) is connected to a grey water reservoir 80 (fig. 3).
As to claim 7, one of ordinary skill in the art would have recognized as obvious to have a valve between the vortex separation system of Fei and its grey water portion. Vachon teaches a valve 31 between its vortex separation system and a grey water portion, the valve being closable when the declogging valve and air input valve are open (fig. 3).  Vachon teaches that the valve 31 closes to prevent flow reversal so that air can be drawn into the filter for declogging (para. 22).  One of ordinary skill in the art would have been motivated to have a valve between the vortex separation system and grey water portion of Fei so that reverse fluid flow through the vortex separator to the fabric filter is prevented, which would allow for declogging of the fabric filter using the declogging valve and air input valve on the fabric filter assembly discussed above in regards to claim 5.  Therefore, the claimed invention would have been obvious at the time it was filed.

8 is rejected under 35 U.S.C. 103 as being unpatentable over CN101824855A by Fei et al. in view of WO03095754A1 by Fielder et al.
As to claim 8, Fei does not teach a settling structure in the filtrate reservoir.  However, one of ordinary skill in the art would have recognized as obvious to include a settling structure.  Fielder teaches that baffles causes debris to be rendered static to facilitate the separation of debris from liquid in a settling tank (p. 5, ll. 24-27).  One of ordinary skill in the art would have been motivated to include baffles as settling structures in order to facilitate the separation of solid debris from liquid, as taught by Fielder.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER E. BELL/             Primary Examiner, Art Unit 1711